IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40995
                        Conference Calendar



AUGUSTUS C. WILLIAMS,

                                         Plaintiff-Appellant,

versus

JANIE COCKRELL,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 5:02-CV-18
                       --------------------
                         December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Augustus Williams, Texas inmate #615597, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint.

Williams alleged in the district court that he did not receive

certain inmate trust fund account statements and that money was

taken from his inmate trust fund account without his consent.

     Williams’s appellate brief is devoted to arguing the merits

of his complaint and does not argue adequately that the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40995
                                -2-

court erred in dismissing his complaint.   Williams’s appellate

brief does not challenge the reasons for the district court’s

dismissal of his complaint.   Williams has waived the only issues

for appeal.   Fed. R. App. P. 28(a)(9)(A); Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     This appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   It is

therefore DISMISSED.   5TH CIR. R. 42.2.

     The dismissal of this appeal counts as a strike under the

Prison Litigation Reform Act.   Adepegba v. Hammons, 103 F.3d 383,

387 (5th Cir. 1996).   Williams is WARNED that if he accumulates

three “strikes” under 28 U.S.C. § 1915(g) he will not be able to

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED, SANCTION WARNING ISSUED.